DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-19, 21-26, 28-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims1, 15, 22  recites a system/computer-implemented method/non-transitory computer program medium having code stored thereon for performing post-production editing, comprising: one or more processors, and one or more memories including processor executable code, wherein the processor executable code upon execution by the one or more processors configures the one or more processors to: receive one or more machine-readable scripts corresponding to one or more scenes of a storyline, wherein the one or more machine-readable scripts include information about multimodal data and editing instructions for each of the one or more scenes; identify, based on the multimodal data for each of the one or more scenes, at least one change of an audio or video feature in multiple streams of multimedia content corresponding to the one or more scenes; edit the multiple streams of multimedia content based on the editing instructions and selectively based on the identified change; and generate a final stream of multimedia content based on the edited multiple streams, wherein the one or more processors are configured to identify the change of the audio or video feature based on: detecting the audio or video feature in the multiple streams of multimedia content based on one or more machine learning techniques; and comparing the detected audio or video feature with a set of predefined features indicated by the multimodal data in the one or more machine-readable scripts to determine the change.
The closest prior arts, Pace, Dachs, either singularly or in combination fails to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484